PER CURIAM.
The appellant assigns as error an order denying his motion to dismiss a complaint which seeks to enforce a judgment of a sister state for past due alimony. The order is affirmed. See Fischbach v. Fischbach, Fla.App.1959, 112 So.2d 880; Futterman v. Gerber, Fla.App.1959, 109 So.2d 575; Sackler v. Sackler, Fla.1950, 47 So.2d 292, 18 A.L.R.2d 856. This decision should not be construed as a holding upon the propriety of a further prayer of the complaint which seeks to enforce a pendente lite order of a court of the sister state.
HORTON, C. J., PEARSON, J., and PARKS, L. L., Associate Judge, concur.